    Case 1:19-cr-00343-TSE Document 2 Filed 09/27/19 Page 1 of 11 PageID# 2

                                                                              p            IL    E     frii
                             EASTERN DISTRICT OF VIRGINIA
                                                                             f       99272019          zJ
                                                                               CIERK. U.S. DISTRICT COURT
                                                                                  ALEXANDRIA, VIRGINIA
                                      Alexandria Division



UNITED STATES OF AMERICA


               V.                                      Criminal No. 1:19-MJ-420

ALEXUS JORDON,
                                                       UNDER SEAL
       and


EMMANUEL ETOO NDJONGO,

               Defendants.



                                AFFIDAVIT IN SUPPORT OF
                    A CRIMINAL COMPLAINT AND ARREST WARRANTS

       I, Tyler C. Mensing, being first duly sworn, hereby depose and state as follows:

       1.      I have been a Special Agent("SA")with the Bureau ofAlcohol,Tobacco,Firearms

and Explosives ("ATF") since October 2014. I am currently assigned to the ATF Washington

Field Division's Group II. My assignments include conducting criminal investigations of

individuals and entities for possible violations of federal laws, particularly those laws found in

Title 18 and Title 21 of the United States Code. Since working for ATF,I have graduated from

the Criminal Investigator Training Program and ATF Special Agent Basic Training in Glynco,

Georgia. Prior to joining ATF, I was a Deputy United States Marshal with the United States

Marshals Service for approximately four (4) years. Prior to that, I was a police officer with the

Metropolitan Police Department of Washington, D.C.("MPD")for approximately one and a half

(1.5) years.
    Case 1:19-cr-00343-TSE Document 2 Filed 09/27/19 Page 2 of 11 PageID# 3




        2.      As an ATF agent,I have participated in investigations, which resulted in the arrests,

searches, and seizures of individuals and property. I have participated in the use of cooperating

informants, undercover agents, pen register/trap and trace devices, video surveillance, GPS

tracking devices, search warrants, and audio surveillance, among other law enforcement

techniques. Additionally, I have participated in numerous controlled buys of firearms and

narcotics from targets of law enforcement investigations. I have also been involved in proactive

and reactive cases. Based on my training and experience, I am familiar with the methods used in

furtherance of a variety of criminal activities.

       3.      I submit this affidavit in support of a criminal complaint and arrest warrants

charging Alexus JORDON ("JORDON"), and Emmanuel Etoo NDJONGO("NDJONGO")with

making false statements with respect to the purchase of a firearm, in violation of Title 18, United

States Code, Sections 924(a)(1)(A) and 2.

       4.      The facts and information contained in this affidavit are based upon my training

and experience, personal knowledge, and observations during the course of this investigation, as

well as information and evidence obtained from other agents involved in this investigation. All

observations I did not personally make were related to me by the individuals who made them, or

come from my review of records, documents, and other physical evidence obtained during the

course of this investigation. This affidavit contains information necessary to support probable

cause, and it is not intended to include each and every fact and matter observed by me or known

to the government.
   Case 1:19-cr-00343-TSE Document 2 Filed 09/27/19 Page 3 of 11 PageID# 4




                                       PROBABLE CAUSE


       а.      Purchase and Shipment of Firearms

        5.     On June 18, 2018, ATF SAs received information from the Washington-Baltimore

Regional Crime Gun Intelligence Center (hereinafter "RCGIC") concerning illegal firearms

activity involving JORDON and began an investigation.

       б.      According to the RCGIC, All Shooters Tactical, a Federal Firearms Licensee

(hereinafter "FFL"), located in Woodbridge, Virginia, within the Eastern District of Virginia,

informed RCGIC that JORDON had purchased multiple firearms online from Classic Firearms, an

FFL located in North Carolina, and had the firearms shipped to multiple FFLs in Virginia. The

owner of Classic Firearms advised law enforcement that, on June 8 and 9,2018, JORDON ordered

eleven firearms from Classic Firearms and had them shipped to four different FFLs within the

Eastern District of Virginia.

       7.      Further investigation revealed that, between March 21, 2018, and June 28, 2018,

JORDON had purchased and/or picked up approximately thirty-two firearms from various FFLs

within the Eastern District of Virginia. Specifically, JORDON used cash to purchase in-person

five firearms from three FFLs within the Eastern District of Virginia. Using JORDON's name,

approximately twenty-seven other firearms were purchased online from Classic Firearms during

approximately ten separate online transactions. Following the online purchase from Classic

Firearms, these twenty-seven firearms were shipped to multiple FFLs within the Eastern District

of Virginia.   JORDON picked up or purchased in-person approximately twenty-five of the

aforementioned thirty-two firearms from FFLs within the Eastern District of Virginia.      The

remaining seven firearms ordered and shipped under JORDON's name from Classic Firearms were

seized by ATF prior to JORDON picking them up from FFLs in the Eastern District of Virginia.
   Case 1:19-cr-00343-TSE Document 2 Filed 09/27/19 Page 4 of 11 PageID# 5




       8.      Concerned about the pattern of JORDON's online purchase activity, the owner of

Classic Firearms spoke with JORDON and inquired why she was having the firearms shipped to

multiple FFLs. JORDON explained to the owner that she had the firearms shipped to different

FFLs because she liked to test the firearms out at the different shooting ranges at the FFLs. To

follow-up on this statement, the owner of Classic Firearms called All Shooters Tactical, where

JORDON had some ofthe firearms shipped, and spoke with a manager who informed him that All

Shooters Tactical does not have a shooting range.

       9.     ATF obtained the billing invoices for JORDON's firearms purchases from Classic

Firearms,each ofwhich listed her billing address as being on Greenspire Way in Bowie,Maryland.

Further investigation revealed that this Maryland billing address JORDON utilized for her Classic

Firearms firearms purchases is the NDJONGO family address. These invoices also listed two

phone numbers on the various purchase forms:(843)864-7800, which is associated vdth JORDON

in law enforcement databases; and (240) 472-7556, which is associated with NDJONGO on

Facebook.

       10.    On the afternoon of March 21, 2018, JORDON and NDJONGO each filled out

separate Range Safety waiver forms to shoot at the shooting range at Sharpshooters,an FFL located

in Lorton, Virginia, within the Eastern District of Virginia. On his form, NDJONGO listed his

phone number as(240)472-7556 and supplied the Greenspire Way Bowie, Maryland address as

his address. A couple hours after shooting on the range with NDJONGO,JORDON purchased a

Glock pistol from Sharpshooters in-store with $684.65 cash. Based on the timing ofthis purchase

and a subsequent statement by JORDON to ATF SAs, there is probable cause to believe that

NDJONGO was with JORDON at the time she purchased this firearm and that she purchased this

firearm on behalf of NDJONGO.
    Case 1:19-cr-00343-TSE Document 2 Filed 09/27/19 Page 5 of 11 PageID# 6




       11.     On June 13,2018,NDJONGO turned 21 years old. Therefore,at the time JORJDON

purchased twenty ofthe thirty-two firearms from FFLs,NDJONGO was not lawfully permitted to

purchase the firearms himselffrom an FFL.

       b.      ATF Surveillance and JORDON Interview

       12.     On June 28,2018, ATF surveilled JORDON while she picked up two firearms that

were shipped from Classic Firearms to Parabellum Sports, an FFL located in Alexandria, Virginia,

within the Eastern District of Virginia. Shortly after JORDON completed the transaction for the

two firearms, ATF located JORDON's vehicle back at her residence on Dorset Drive in

Alexandria, Virginia. After JORDON arrived at her residence, ATF knocked on the door of the

residence and JORDON answered the door. JORDON consented to a voluntary interview with

ATF agents.

       13.     During the course ofthe interview,JORDON showed SAs the two firearms she had

just picked up from Parabellum Sports, one Taurus pistol and one AR-15 style rifle. JORDON

admitted that she purchased these two firearms and other firearms for NDJONGO,with whom she

was in a romantic relationship at the time. JORDON stated that she did not possess any other

firearms at her residence.


       14.     JORDON further stated that she went to a shooting range with NDJONGO once

and, subsequently, NDJONGO brought up the idea of JORDON purchasing firearms for him.

JORDON explained that NDJONGO asked her to buy firearms for him because she was a Virginia

resident and because firearms were easy to acquire in the state of Virginia. JORDON stated that

NDJONGO lived with his parents at the aforementioned Greenspire Way, Bowie, Maryland

address and that she knew NDJONGO was 20 years old. JORDON further stated that it was known

on the streets that NDJONGO could provide firearms to people.
    Case 1:19-cr-00343-TSE Document 2 Filed 09/27/19 Page 6 of 11 PageID# 7




        15.    JORDON further stated that NDJONGO would sometimes travel with her when

she picked up the firearms she purchased for him from FFLs. On the other occasions when

NDJONGO was not with her to pick up the firearms, JORDON would later meet up with

NDJONGO to give him the firearms.

       16.     JORDON explained that NDJONGO paid her $420 car note in exchange for buying

the firearms for him. JORDON fiirther stated that the firearms that were shipped to Virginia were

paid for online prior to JORDON picking them up in the store. When SAs explained to JORDON

that the approximate total cost ofthe firearms she purchased was $12,398.55,JORDON responded

that she was a waiter and did not have that much money.

       17.     With respect to how the online purchases occurred, JORDON explained that

NDJONGO would purchase the firearms from Classic Firearms online using JORDON's name.

JORDON stated that she was not with NDJONGO when he placed the firearms orders online.

JORDON further stated that she did not have a credit card and, thus, it was not her credit card that

was used for these online purchases. JORDON showed SAs text messages on her phone from

NDJONGO. One ofthe text messages was a screenshot ofan email invoice from Classic Firearms

sent from NDJONGO to JORDON. JORDON stated that Classic Firearms would email an invoice

ofthe firearms purchases to her email account. JORDON explained that she would later receive a

phone call from the FFL where the firearms were shipped notifying her to pick up the firearms.

       d.      ATF Interview of NDJONGO

       18.     During the execution of a residential search warrant at NDJONGO's Maryland

residence, ATF recovered thirteen rounds of assorted ammunition and other firearms accessories

from NDJONGO's vehicle. NDJONGO consented to a voluntary interview with ATF SAs and

stated that he was involved in a romantic relationship with JORDON, and admitted that the
   Case 1:19-cr-00343-TSE Document 2 Filed 09/27/19 Page 7 of 11 PageID# 8




ammunition found in his car was his and that he left the ammunition in his vehicle after he went

to a shooting range.

       e.      Preliminary Analysis of JORDON's E-Mail Account


       19.     A preliminary analysis of JORDON's Gmail account revealed that, on or about

April 12 and 17,2018,JORDON forwarded emails that she received from Classic Firearms, which

included the tracking information for firearms shipments, to NDJONGO's email account.

       20.     In addition, on May 19, 2018, JORDON's Gmail account received a notification

email from "Cash App"(an internet application where users can send and receive money from

other user accounts) with respect to two money transfers sent that day to her from the Cash App

account named "Emmanuel Etoo" and the user name"$EmmanuelToo". The first transaction was

for $1,100 with a corresponding note stating "for real one". Then, approximately seven minutes

later, the same account transferred JORDON $90 with a corresponding note stating "for gas and

loneliness".


       21.     Approximately two hours after receiving these two money transfers, JORDON

utilized Cash App to purchase an FN, model FNS,.40 caliber pistol for $528.94 from Vienna

Arsenal, an FFL located in Vienna, Virginia, within the Eastern District of Virginia.

Approximately two hours after the firearm purchase at Vienna Arsenal, JORDON again utilized

Cash App to purchase a Springfield Armory, model XD Mod 2,,40 caliber pistol for $475.82 from

Quantico Tactical, an FFL located in Woodbridge, Virginia, within the Eastern District ofVirginia.

The total cost for the two firearms JORDON purchased from Vienna Arsenal and Quantico

Tactical the day she received $1,190 from Emmanuel Etoo's Cash App account was $1004.76.

       22.     In addition, on May 24, 2018, JORDON's Gmail account received a notification

that Cash App user "Emmanuel Etoo" transferred her $360 with a corresponding note stating "for
    Case 1:19-cr-00343-TSE Document 2 Filed 09/27/19 Page 8 of 11 PageID# 9




profit". The day before, on May 23, 2018, JORDON picked up three firearms and a 100 round

magazine firom Elite Shooting Sports, an FFL located in Manassas, Virginia, within the Eastem

District of Virginia.

         f.      Preliminary Analysis of JORDON's iPhone

         23.     A preliminary analysis of JORDON's iPhone, reyealed seyeral text message

conyersations between JORDON and NDJONGO concerning the purchase and sale of firearms,

and obliterating serial numbers,including the following messages:

 Party         Description             Party                 Description

 Incoming      1/16/2018 1:52:46       From: +12404727556    Eben texted me telling me he wants to buy my
               PM(UTC-5)               (JonJon)              uzi n that his manz got 900

Incoming       1/16/2018 1:53:04       From: +12404727556    But I'm not selling mine so I passed it on to my
               PM(UTC-5)               (JonJon)              boy

Incoming       1/16/2018 1:53:46       From: +12404727556    To finesse them if he want sell a gun worth 600
               PM(UTC-5)               (JonJon)              for 900 or something but he likes robbing so

Incoming       1/16/2018 1:53:49       From: +12404727556    Us
               PM(UTC-5)               (JonJon)

 Outgoing      1/16/2018 4:19:33       From:                 yeah and they trying to trade for a Mac you
               PM(UTC-5)               +18438647800          said???


 Incoming      1/16/2018 4:22:07       From: +12404727556    Nah they want a mac or an uzi
               PM(UTC-5)               (JonJon)

 Incoming      1/16/2018 4:22:13       From: +12404727556

               PM(UTC-5)               (JonJon)              We got all the guns

 Incoming      4/17/2018 12:30:35      From: +12404727556    But look they just sent me another AR pistol
               PM(UTC-4)               (JonJon)              but for 400 this time


 Incoming      4/17/2018 12:30:45      From: +12404727556    Sounds like a sweet flip wat u think
               PM(UTC-4)               (JonJon)

 Outgoing      4/17/2018 12:43:59      From: +18438647800    Yea it does .. how much would you let it go
               PM(UTC-4)                                     for?
 Case 1:19-cr-00343-TSE Document 2 Filed 09/27/19 Page 9 of 11 PageID# 10




Incoming   4/17/2018 12:44:12   From: +12404727556   12
           PM(UTC-4)            (JonJon)

Outgoing   4/17/2018 12:57:18   From: +18438647800   Oh yeah a sweet flip
           PM(UTC-4)

Incoming   4/17/2018 1:01:45    From: +12404727556   Bet we in business
           PM(UTC-4)            (JonJon)

Incoming   4/17/2018 1:37:12    From: +12404727556   You might have to send an ID pick again
           PM(UTC-4)            (JonJon)

Outgoing   4/17/2018 1:42:16    From:+18438647800    you bouta do the same place again?
           PM(UTC-4)

Incoming   4/17/2018 1:42:43    From: +12404727556   Ofcourse not
           PM(UTC-4)            (JonJon)

Incoming   4/18/2018 12:50:12   From: +12404727556   And the other one getting there tomorrow so
           PM(UTC-4)            (JonJon)             let me know


Outgoing   4/18/2018 12:51:30   From: +18438647800   ok so you wan go tomorrow?
           PM(UTC-4)

Incoming   4/18/2018 12:51:58   From: +12404727556   If u up yeah
           PM(UTC-4)            (JonJon)

Incoming   4/18/2018 12:52:01   From: +12404727556   It aint nothing
           PM(UTC-4)            (JonJon)

Outgoing   4/18/2018 12:53:43   From: +18438647800   Okay..
           PM(UTC-4)

Incoming   4/18/2018 12:58:26   From: +12404727556   Aight we live
           PM(UTC-4)            (JonJon)

Incoming   4/18/2018 12:58:49   From: +12404727556   U said there's no more transfer fee?
           PM(UTC-4)            (JonJon)

Outgoing   4/18/2018 12:59:02   From: +18438647800   it's gone be like $5
           PM(UTC-4)

Incoming   4/18/2018 12:59:04   From: +12404727556   N r u gonna have to fill them papers again?
           PM(UTC-4)            (JonJon)
  Case 1:19-cr-00343-TSE Document 2 Filed 09/27/19 Page 10 of 11 PageID# 11




 Outgoing    4/18/2018 1:00:42           From: +18438647800      probably not I'm not sure
             PM(UTC-4)

 Incoming    4/18/2018 1:05:15           From: +12404727556      U got 5 ima pay u back when I get them two
             PM(UTC-4)                   (JonJon)                off

 Incoming    4/18/2018 1:05:22           From: +12404727556      Lls
             PM(UTC-4)                   (JonJon)

 Outgoing    4/18/2018 1:06:29           From: +18438647800     yea I got five .. and pay me back what not no
             PM(UTC-4)                                          $5     right, right

 Incoming    4/18/2018 1:10:09           From: +12404727556     This business expenditures we need to put it
             PM(UTC-4)                   (JonJon)               in the book

 Incoming    4/18/2018 1:10:11           From: +12404727556     Lls
             PM(UTC-4)                   (JonJon)

 Outgoing    4/18/2018 8:05:41           From: +18438647800      What you up to?
             PM(UTC-4)

 Incoming    4/18/2018 8:06:24           From: +12404727556     Doing some magic
             PM(UTC-4)                   (JonJon)

 Incoming    4/18/2018 8:07:05           From: +12404727556      With these serial
             PM(l)TC-4)                  (JonJon)




       g.      Recovery of Firearms purchased by JORDON

       24.     On or about February 6,2019,Prince George's County Police Department officers

recovered a Federal Armament pistol, in Upper Marlboro, Maryland, during the investigation of a

drive by shooting incident. Law enforcement observed on the firearm that a punch had been

utilized on the firearm in order to remove a digit in the serial number reflecting a serial number of

PC12*6 on the firearm. Analysis of the serial number on the firearm indicated that the missing

digit in the serial number is likely a"3" or a "5". On or about May 10,2018,JORDON purchased

a Federal Armament pistol bearing serial number P01236 from All Shooters Tactical in

Woodbridge, VA,located within the Eastem District of Virginia.

                                                10
   Case 1:19-cr-00343-TSE Document 2 Filed 09/27/19 Page 11 of 11 PageID# 12




       25.     On or about June 24, 2019, officers of the Metropolitan Police Department

("MFD")recovered a Ruger pistol in Washington, D.C, with an obliterated serial number. MPD's

Department of Forensic Sciences restored the serial number on the recovered firearm, which was

traced back to a Ruger pistol JORDON purchased from Quantico Tactical, on May 3, 2018.

       26.     Based on my training and experience, the recovery of firearms purchased by

JORDON outside the state of Virginia is indicative of an individual who is involved in firearms

trafficking, and the removal of serial numbers from the recovered firearms is indicative of an

individual attempting to conceal the identity ofthe original purchaser ofthe firearms.

       27.     Based on my training and experience, I know that the firearms discussed in this

affidavit constitute firearms, pursuant to Title 18, United States Code, Section 921(a)(3), were not

manufactured in the State of Virginia and, therefore, the firearms traveled in, and/or affected

interstate commerce.


                                         CONCLUSION


       28.     Based on the foregoing facts, I submit that there is probable cause to believe

JORDON and NDJONGO made false statements in relation to the purchase offirearms on or about

May 23,2018, in violation of 18 U.S.C. §§ 924(a)(1)(A) and 2.

                                                                   submitted.



                                                         ;r Mensing
                                                     Special Agent
                                                     Bureau of Alcohol, Tobacco, Firearms and
                                                     Explosives
Subscribed and sworn to before me
This 27^ day of September,2019.



                    /s/
              Tvan D. Davis
     United States Magistrate Judge
